Citation Nr: 1025165	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  

This appeal arises from October and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection for 
residuals of a right knee injury.  The Veteran did not appeal 
that decision.  

2.  The evidence received since January 2003 does not relate to 
an unsubstantiated fact or raise a reasonable possibility of 
substantiating the Veteran's claim.  


CONCLUSION OF LAW

1.  The January 2003 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (2009).  

2.  New and material evidence has not been submitted to reopen 
the claim for service connection for residuals of a right knee 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Veteran submitted his request to reopen his claim for service 
connection for residuals of injury to the right knee in June 
2005.  The RO sent him a letter in July 2005 which explained that 
new and material evidence was required to reopen his claims and 
explained the definition of new and material evidence.  The 
Veteran was informed of the basis of the prior final denial of 
his claim.  

VA has obtained the Veteran's service treatment records, and his 
records of treatment at VA.  The Veteran submitted a letter and 
records of private medical treatment.  He offered testimony at a 
hearing in May 2010.  The Veteran has not identified any other 
relevant evidence.  

The RO requested in-patient clinical records from the repository 
of such records as relating to claimed knee treatment at the 
Nuremberg Army Hospital Hohenfels Annex in 1962 and was informed 
by the custodian of the records that no records were located.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary.  

New and Material Claims

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not been 
timely appealed, that determination is final.  In order to later 
establish service connection for the disorder in question, it is 
required that new and material evidence be presented warranting 
reopening the claim and reviewing the former disposition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2009).  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

A Notice of Disagreement shall be filed within 1 year from the 
date of mailing of notification of the initial review and 
determination; otherwise, that determination will become final 
and is not subject to revision.  The date of the letter of 
notification will be considered the date of mailing for the 
purposes of determining whether a timely appeal has been filed.  
A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2009).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002).  

The Veteran filed his claim for service connection for a right 
knee disorder in April 2003.  The RO denied the claim in a June 
2003 rating decision.  No notice of disagreement with the June 
2003 rating decision was received by the RO within one year of 
the date the decision was issued.  The June 2003 rating decision 
is final.  38 C.F.R. §§ 3.104, 20.1103 (2002)

In June 2005, the Veteran requested that his claim be reopened.  
The RO in a October and November 2005 rating decisions denied the 
request to reopen the claim on the basis that new and material 
evidence had not been submitted.  The Veteran appealed.  

To determine if new and material evidence has been submitted to 
reopen the claim the Board of Veterans Appeals (Board) compared 
the evidence in the claims folder in June 2003 with the evidence 
submitted since that date.  The evidence of record in June 2003 
consisted of the following:  

A July 1961 service entrance examination which 
revealed his lower extremities were normal.  January 
1962 service treatment records from Hohenfels that 
indicated the Veteran was injured in a truck accident.  
He hit his chest.  He was spitting up blood, had pain 
in his chest with coughing and deep breathing, and 
generalized tenderness.  Contused lung was the 
diagnosis.  He was seen again in March 1962 with 
complaints of hemoptysis in the morning since his 
accident.  At separation examination in May 1963 his 
lower extremities were normal.  On his Report of 
Medical History he denied any history of trick or 
locked knee and any other illness or injury.  

A periodic examination from the United States Army 
Reserves in July 1967 found his lower extremities were 
normal.  

August 2002 VA records included a past medical history 
of a right total knee replacement.  

Since June 2003 the evidence submitted includes the following:

A March 2000 operative record of a right total knee 
replacement.  

A January 2000 letter from Dr. Daniel Martin which 
stated the Veteran had not had any distinct injury but 
had come in complaining of pain and problems with his 
right knee for 3 - 4 months.  

A February 2006 letter from Dr. Martin. which stated 
the Veteran was first seen in January 2000 with end 
stage osteoarthritis of the right knee, and had 
recently returned to clarify the situation about the 
development of his problems, and related he had been 
in a vehicular accident in about 1962 and questioned 
whether or not this could be a precipitating cause of 
the knee arthritis, to which Dr. Martin replied that 
an injury as was described "can be a major 
contributing factor in the destruction by arthritis 
such as he experienced."  

A February 2006 letter from Dr. Masoud Romezi, which 
indicated the Veteran sustained an injury to his knee 
during his military service in Germany, and also 
included the comment that in his "opinion [this] 
could have been a contributing factor to his ongoing 
problem."  

VA outpatient treatment records from 2008 and 2009 
which did not include any treatment for the right 
knee.  

A transcript of a hearing before the undersigned 
Veterans Law Judge in May 2010 is of record.  The 
Veteran testified he injured his knee in a truck 
accident in service.  He first was treated for his 
right knee sometime in the 1990's.  (T-9).  

The Veteran's testimony merely repeats his early contentions that 
he injured his right knee in a truck accident in service.  Since 
it is cumulative, it does not provide a basis for reopening the 
claim.  

The 2000 operative report is likewise cumulative as it simply 
confirms the Veteran had a total knee replace at that time.  It 
makes no reference to the underlying knee problem as having been 
incurred in service, and as such, it is not new and material.  

Treatment records which make no reference to the claimed 
disability are likewise not new and material as they address no 
unestablished fact necessary to substantiate the claim.   

As to the letters by Dr. Martin and Dr. Romezi to the effect a 
knee injury in service could be a contributing factor to the knee 
impairment they treated since 2000, it must be observed that 
while generally the credibility of the evidence is to be presumed 
when determining whether new and material evidence has been 
submitted, this is not the case where a medical opinion is based 
upon an inaccurate history or a history previously rejected.  
Here, the service treatment records associated with the file at 
the time of the original decision showed that while the Veteran 
was in a vehicle accident in service, there was no treatment 
directed to his knee, and that his lower extremities were normal 
on clinical evaluation when he was examined in connection with 
his discharge from service.  Likewise, he had denied lameness or 
a tricked or locked knee in the report of medical history he 
prepared in connection with this separation examination, and he 
did so again when examined in 1967, in connection with 
affiliation with the Army Reserves.  Clinical evaluation in 1967, 
again showed there were no abnormalities of the lower extremities 
on clinical evaluation.  

Since there is no indication in the February 2006 letters that 
any review of the Veteran's service medical records had occurred, 
and the opinions are premised on the occurrence of a knee injury 
in service, demonstrated by the service medical records as not to 
have occurred, the Board must conclude the opinions were made in 
reliance on an inaccurate history provided by the Veteran.  As 
such, they may not be considered credible opinions, and 
therefore, do not constitute new and material evidence.  

Given that none of the evidence associated with the file since 
the prior denial is new and material, the Veteran's claim is not 
reopened, and his appeal is denied.  


ORDER

As new and material evidence has not been submitted to reopen the 
claim for service connection for residuals of a right knee 
injury, the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


